UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
TERRANCE K. PLEASANT,                               )
                                                    )
       Petitioner,                                  )
                                                    )
               v.                                   )         Civil Action No. 11-2265 (BAH)
                                                    )
ERIC D. WILSON,                                     )
                                                    )
       Respondent.                                  )
                                                    )


                                  MEMORANDUM OPINION

       The petition for a writ of habeas corpus initiating this pro se action is substantially the

same as the habeas petition underlying Petitioner’s earlier action that was dismissed in December

2011 for lack of jurisdiction. Pleasant v. Wilson, Civ. No. 11-2290 (UNA), slip op., 2011 WL

6749091 (D.D.C. Dec. 23, 2011) (hereafter “Pleasant I”); see id., ECF No. 1 (Verified Pet. for

Writ of Habeas Corpus, Mem. of Law); cf. with ECF No. 1 (instant action), Attach. (Verified Pet.

for Writ of Habeas Corpus, Mem. of Law”) and ECF No. 15 (Amended Verified Pet. for Writ of

Habeas Corpus, Mem. of Law (“Am. Pet.”). Both petitions present challenges to Petitioner’s

convictions for first-degree murder and related offenses entered by the Superior Court of the

District of Columbia in 1995 following a jury trial. See Pleasant I, 2011 WL 6749091, at *1

(stating criminal case history); Am. Pet. at 1-2.

       On July 30, 2012, the Court denied Respondent’s motion to dismiss this action and

granted Petitioner’s uncontested motion to file an amended petition. Order, ECF No. 14.

Respondent now moves for reconsideration of that order and for dismissal of the original and

amended petitions. Resp’t’s Mot. for Reconsideration of Court’s Order of July 30, 2012 and to

Grant [] Resp’t’s Mot. to Dismiss Pet. and Am. Pet., ECF No. 16. Petitioner opposes

Respondent’s motion to reconsider. See generally Pet’r’s Opp’n to Resp’t’s Mot. for
                                                    1
Reconsideration of Court’s Order of July 30, 2012 and to Grant Resp’t’s Mot. to Dismiss Pet.

and Am. Pet., ECF No. 17. Petitioner also moves “to treat Respondent’s failure to respond to

[his] amended complaint as a concession.” ECF No. 18. Since Respondent’s motion to

reconsider and to dismiss was timely filed seven days after July 31, 2012, when the amended

petition was filed on the docket, the Court will deny Petitioner’s motion as baseless.

        Respondent’s Motion to Reconsider

        Rule 54 of the Federal Rules of Civil Procedure authorizes the Court to revise its own

interlocutory decisions “at any time before the entry of a judgment adjudicating all the claims

and all the parties’ rights and liabilities,” Fed. R. Civ. P. 54(b), as justice requires. Powell v.

Castaneda, 247 F.R.D. 179, 181 (D.D.C. 2007) (internal citation and quotation marks omitted).

“As justice requires indicates concrete considerations of whether the court has patently

misunderstood a party, has made a decision outside the adversarial issues presented to the [c]ourt

by the parties, has made an error not of reasoning, but of apprehension, or where a controlling or

significant change in the law or facts [has occurred] since the submission of the issue to the

court.” Id. (quoting Cobell v. Norton, 224 F.R.D. 266, 272 (D.D.C. 2004)) (internal quotation

marks omitted) (alterations in original).

        In an apparent attempt to justify his failure to oppose Petitioner’s motion to amend the

habeas petition, Respondent points to Rule 5(a) of the Rules Governing Section 2254

Proceedings (“Habeas Rule”), Resp’t’s Mot. at 2, n.2, but that rule, captioned “The Answer and

the Reply,” states only that “[t]he respondent is not required to answer the petition unless a judge

so orders.” In situations not addressed by the habeas rules, the Federal Rules of Civil Procedure

apply “to the extent that they are not inconsistent with any statutory provision or these rules . . .

.” Habeas Rule 12; see Fed. R. Civ. P. 81(a)(4) (stating same). The Court’s local civil rules

“govern all proceedings [and] supplement the Federal Rules of Civil and Criminal Procedure . . .

.” LCvR 1.1(a). In motions practice before this Court, if a non-moving party fails to file an
                                                   2
opposing memorandum within 14 days of service of a motion, “the Count may treat the motion

as conceded.” LCvR 7(b). Finding no good cause shown for revisiting the Order permitting the

filing of the amended petition, the Court will deny Respondent’s motion to reconsider.

        Respondent’s Motion to Dismiss the Amended Petition

        Respondent argues for dismissal of this action on the grounds that the petition is

(1) duplicative and (2) barred under the doctrine of res judicata. See Resp’t’s Mot. at 3-5. The

Court will grant Respondent’s motion to dismiss but not on these grounds. “Though the doctrine

of res judicata does not apply to habeas corpus cases, the fact that the same issues have been

decided in a former proceeding may, and sometimes should, as a matter of judicial discretion, be

given controlling weight.” Ex parte Jordan, 158 F.2d 401, 401 (D.C. Cir. 1946).

        In the earlier action, the Court determined that it lacked jurisdiction over the habeas

petition because Petitioner’s claims were reviewable under D.C. Code § 23-110. See generally

Pleasant I. D.C. Code § 23-110 is the only available remedy for D.C. Code offenders to

challenge their convictions and sentences absent a showing that the local remedy is inadequate or

ineffective to test the legality of the detention. Id. at 1-2. In this action, Petitioner has not stated

any new facts to cure the jurisdictional defect barring the earlier action. Hence this case, too,

will be dismissed for lack of jurisdiction. A separate Order accompanies this Memorandum

Opinion.



                                                          /s/ Beryl A. Howell_____
                                                        United States District Judge
DATE: October 5, 2012




                                                   3